 In the matter of ROCK HILL BODY COMPANYandRocg HILL LOCAL.UNITED AUTOMOBILE WORKERS OF AMERICACase No. R-2573SUPPLEMENTAL DECISIONANDORDERJuly 19, 1941On June 21, 1941, the National Labor Relations Board, herein;called the Board, issued a Decision and Direction of Election in the,above-entitled proceeding,' directing-that an election be held among,the employees of Rock Hill Body Company, Rock Hill, South Caro-lina,as.early as possible but not later than thirty (30) days from the,date of the Direction.On July 12,1941, Rock Hill Local United Auto-)mobileWorkers of America, herein called the Union, filed chargeswith the Regional Director alleging that the Company had engagedin and was engaging in unfair labor practices within themeaning ofSection 8 (1) and (3) of the Act and requesting that the electionbe postponed until the effects of the alleged unfair laborpracticeshave been dissipated.The request-Of the, Union to postpone the elec-tion is hereby granted.IT ISHEREBY ORDEREDthat the Direction of Election be, and the samehereby is, amended by striking therefrom the words "as early as pos-sible but not later than thirty (30) days from the date of this Direc-tion" and substituting therefor the words "at such time as the Boardmay in the future direct."132 N. L.R. B. 98633 N. L.R. B., No. 109.604